DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "stronger" in claim 8 is a relative term which renders the claim indefinite.  The term "stronger" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase “stronger than a bonding provided by the adhesive layer” is indefinite as there is no particular “adhesive” defined such that one can determine if the “bond” is stronger or not.
Claim 8 is further rejected as being indefinite as the phrase “the adhesive” lacks a proper antecedent basis as claim 1, from which claim 8 depends, fails to recite any “adhesive” to provide the proper antecedent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 10,370.532 B2) (hereafter Kobayashi) in view of SLIWA JR. et al. (US 2001/0015592 A1) (hereafter SLIWA JR.).
With regards to claim 1, Kobayashi an ultrasound transducer structure, comprising: a lens (14); a piezoelectric element (11) disposed on the lens (14); and an acoustic backing material bonded (12) to a side of the acoustic stack facing away from the lens (column 9, lines 5-25) without any intervening layer between the acoustic backing material and the piezoelectric element (resin composition caused to flow between the piezoelectric element 11 and the 
Koyayashi discloses the claimed invention with the exception of the piezoelectric element comprising an acoustic stack.
SLIWA JR. teaches at paragraph [0034]-[0036] forming a piezomaterial body (10) by abutting and joining a plurality of smaller piezomaterial bodies (12, 14, 16) to form an acoustic stack.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koyayashi to include the acoustic stack of SLIWA JR. as the acoustic stack is a known equivalent for the piezoelectric element disclosed by Koyayashi and the system of Koyayashi would work equally well with either the piezoelectric element or the acoustic stack.
With regards to claim 2, Koyayashi discloses the backing polymer (12) being formed from one or more or a combination of thermoplastics, thermosetting polymer precursors, and resins (column 3 line 10 – column 6 line 61, components A, B, C, and other).
With regards to claim 3, Koyayashi discloses no adhesives being disposed on external surfaces or at interfaces of the acoustic backing material and the acoustic stack at column 3 line 10 – column 6 line 61 and column 9 lines 5-25.
With regards to claim 4, Koyayashi discloses in Figure 2 the acoustic backing material, the piezoelectric transducer, and the lens being aligned along an axis.
Koyayashi discloses the claimed invention with the exception of each of the acoustic backing material, the acoustic stack (piezoelectric element), and the lens being aligned along an axis within a tolerance of less than 25 μm.
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify Koyayashi to include the acoustic backing material, piezoelectric element, and the lens aligned along an axis within a tolerance of less than 25 μm as one of ordinary skill in the art would know to utilize routine experimentation to determine the tolerances necessary to provide the proper configuration of the backing material, piezoelectric, and lens to produce a high quality image from the ultrasonic waves generated and received the acoustic transducer.  It has been held by the courts that it is not a patentable invention to utilize routine experimentation to determine optimum ranges and preferred materials. Please see In re Aller, 105 USPQ 233 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and In re Leshin, 125 USPQ 416 (CCPA 1960).
With regards to claim 5, Koyayashi discloses the solidified blend further comprising one or more fillers, the one or more fillers including additional polymers, metals, organic materials, or inorganic materials at column 3 line 10 – column 6 line 61, column 9 lines 5-25, and column 10 line 20 – column 13 line 30.
With regards to claim 6, Koyayashi discloses the one or more fillers being in a particulate form in column 6 lines 18 - 61.
With regards to claim 7, Koyayashi discloses the solidified blend further comprising one or more additives including hardeners, crosslinkers, surfactants, polymerization initiators, polymerization accelerators, and stabilizers at column 3 line 56 – column 5 line 17.
With regards to claim 8, it is inherent in the bonding disclosed by Koyayashi that the bonding between the adhesive stack and the acoustic backing material being stronger than a bonding provided by the adhesive layer (column 3 line 10 – column 6 line 61).
With regards to claim 9, Koyayashi discloses an ultrasound probe (Figures 2 and 3), comprising: a housing (Figure 2, 30, 60, 70); and an ultrasound transducer structure (Figure 2) positioned inside the housing, the ultrasound transducer structure comprising: a lens (14); a piezoelectric element (11) conductively coupled to the lens (14, Figure 2); and an acoustic backing material (12) bonded to a side of the piezoelectric element (11) facing away from the lens (14) (Figure 2, column 8 lines 1-43), the acoustic backing material (12) composed of a solidified blend of a backing polymer matrix, filler particles, and one or more stabilizers (column 3 line 10 – column 6 line 61, column 9 lines 5-25, and column 10 line 20 – column 13 line 30) wherein the ultrasound transducer structure includes no adhesives disposed between the piezoelectric element and the acoustic backing material (inherent, column 9 lines 5-25), the backing polymer matrix being formed from a thermoplastic, thermosetting polymer precursors, or a resin (column 3 line 10 – column 6 line 61 and column 10 line 20 – column 13 line 30), and the lens (14) is positioned at a peripheral portion of the housing through which ultrasound radiation is transmitted and received (Figure 2).
Koyayashi discloses the claimed invention with the exception of the piezoelectric element comprising an acoustic stack, the acoustic stack comprising an array of piezoelectric elements, where the array of piezoelectric elements comprises piezoceramics, high-dielectric ceramics, or single crystals
SLIWA JR. teaches at paragraph [0034]-[0036] forming a piezomaterial body (10) by abutting and joining a plurality of smaller piezomaterial bodies (12, 14, 16) to form an acoustic stack.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koyayashi to include the acoustic stack of SLIWA JR., including comprising an array of piezoelectric elements, where the array of piezoelectric elements comprises piezoceramics, high-dielectric ceramics, or single crystals, as the acoustic stack is a known equivalent for the piezoelectric element disclosed by Koyayashi and the system of Koyayashi would work equally well with either the single piezoelectric element or the acoustic stack.
With regards to claim 10, Koyayashi discloses a cable (40) conductively coupled to the ultrasound transducer structure (column 8 line 44-55), the cable (40) partially enclosed in the housing (Figure 2), wherein the ultrasound probe is communicatively coupled to an ultrasound console via the cable (inherent, Figure 1, column 7 lines 53 -64).
With regards to claim 11, Koyayashi discloses the claimed invention with the exception of the ultrasound probe being communicatively coupled to an ultrasound console via a wireless network.
It is well-known throughout the art of measuring and testing that a wireless network is an acceptable common-sense equivalent to a wired connection when the environment in which the testing is being performed would be better suited with no wires between the testing device and a console or data collector. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing  to modify Koyayashi to include a wireless network for the probe to be communicatively coupled to the ultrasound console instead of the wired connectivity disclosed as such common-sense alternatives would not hinder the operation of the ultrasound probe disclosed and would further the adaptability of the probe to multiple environments. Furthermore, the use of common-sense in furthering the arts is not a patentable invention as found in KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
With regards to claim 12, Koyayashi discloses the ultrasound probe being a linear probe, a sector probe, a convex probe, or an endocavitary probe in Figure 1 and column 7 lines 53-54.
With regards to claim 13, Koyayashi discloses a method for manufacturing an ultrasound transducer structure, comprising disposing a piezoelectric element (11) bonded to a matching layer (13) and lens (14) in the probe (column 8 line 65 – column 9, line 8), mixing one or more backing polymer materials, one or more fillers, and one or more additives to obtain a 
Koyayashi discloses the claimed invention with the exception of the piezoelectric element comprising an acoustic stack, forming the probe in a mold instead of directly forming the transducer element in the probe and therefore including the step of separating the ultrasound transducer structure from the mold.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koyayashi to include the acoustic stack of SLIWA JR., as the acoustic stack is a known equivalent for the piezoelectric element disclosed by Koyayashi and the system of Koyayashi would work equally well with either the single piezoelectric element or the acoustic stack.
With regards to forming the probe in a mold and separating the probe from the mold, the use of molds to produce identical probes is a well-known manufacturing method for producing probes when a plurality of identical probes are required for a particular testing system.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koyayashi to form the ultrasound probe in a mold as the use of molds is so well-known it considered a common method of forming a unitary device and the probe of Koyayashi could be formed in a mold easily to ensure the position of the individual components required to form the probe.
With regards to claim 14, Koyayashi discloses solidifying the mixture including one or more of curing the mixture and heating the mixture at column 9 lines 11-16.
With regards to claim 15, it is inherent in the mixtures disclosed by Koyayashi that the solidifying of the mixture be performed at a temperature of 200 °C or less as the recited mixtures typically cure (solidify) at temperatures below 100 °C.
With regards to claim 16, it is inherent in the system of Koyayashi that the mixture be a homogeneous distribution of the one or more backing materials, the one or more fillers, and the one or more additives as one of ordinary skill in the art knows that a homogeneous distribution would allow for a consistent and predictable absorbing/blocking of the ultrasound waves leaving the backside of the piezoelectric element.
With regards to claim 18, Koyayashi discloses the one or more fillers including inorganic particles at column 3 line 10 – column 6 line 61 and column 10 line 20 – column 13 line 30.
Koyayashi discloses the one or more backing polymer materials including one or more or a combination of thermoplastics, thermosetting polymer precursors, and resins at column 3 line 10 – column 6 line 61 and column 10 line 20 – column 13 line 30.
With regards to claim 20, Koyayashi discloses the one or more backing polymer materials including the thermosetting polymer precursors at column 3 line 10 – column 6 line 61 and column 10 line 20 – column 13 line 30, and solidifying the mixture includes forming a thermosetting polymer from the thermosetting polymer precursors is inherent in the use of a thermosetting polymer.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 17, the prior art of record fails to teach and/or suggest a method for manufacturing an ultrasound transducer structure comprising, in combination with the other recited steps, mixing one or more backing polymer materials, one or more fillers, and one or more additives to obtain a mixture; injecting the mixture into the cavity of the mold such that mixture contacts a side of the acoustic stack facing away from the lens, especially wherein the mixture is a uniform density gradient of the one or more backing materials, the one or more fillers, and the one or more additives.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatangadi et al. (US 2003/0009873 A1) discloses a multidimensional array and fabrication thereof.
Flesch et al. (US 2004/0015084 A1) discloses an ultrasound array transducer for catheter use, the ultrasound transducer including a backing member with a stiffening or reinforcing arrangement provided by pair of elongated elements or “sticks”.
Emery et al. (US 2004/0049900 A1) discloses a multi-layer multi-dimensional transducer and method of manufacture. 
Sawada et al. (US 2008/0037808 A1) discloses an ultrasonic transducer and method of manufacturing the same. 
Kondo et al. (US 2019/0298306 A1) discloses an ultrasonic endoscope acoustic lens and an ultrasonic endoscope.
Lee (US 2020/0315577 A1) disclose an ultrasound probe including a backing layer disposed on a second side of the transducer layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855